DETAILED ACTION
	Claims 1-3, 7-11, and 13-20 are pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Claim Objections
Claim 16, line 7 is objected to because of the following informalities: “…a tube liner having a lay-flat state disposed inside the tubular structure…” should read as “…
a tube liner having a lay-flat state disposed inside the tubular structure;…”. Appropriate correction is required.

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-3, 7-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 7-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriesels et al. (US Publication 2016/0362968 A1; hereinafter “Kriesels”) in view of Lane et al. (US Publication 2013/0199794 A1; hereinafter “Lane”).

	In regards to claim 1, Kriesels discloses: A method of performing an operation (as disclosed in abstract and at least paragraphs [0001 and 0031]) in a well (surrounding at least 69) having a conduit (bore of at least 69, 70, as shown in at least figure 35 in light of the fluid flow arrows), the method comprising: 
	providing a tube liner (220) in a lay-flat state (at least paragraphs [0116-0134] introduces “The resulting liner, shown in FIG. 32, may be flat”) on a spool (130; at least paragraphs [0116-0134] and figure 33 introduces “The liner 220 as shown in FIG. 32 can be reeled”); 
	spooling out the tube liner into a tubular structure (at least 69, 70) which is positioned in the wells (as shown in at least figures 33 and 35; at least paragraphs [0116-0134] introduces “FIG. 40 shows a drilling site 300. A truck 302 carrying a reel 130 and corresponding reeling mechanism 304 is arranged at the site 300. The liner 220 is unreeled in a flat form 306 and guided along a guiding structure 308 into the wellbore 310”) wherein the well penetrates an injection zone (at least paragraphs [0076, 0116-0134] introduces the use of drilling fluid within the tubular structure which creates an “injection zone” as the drilling fluid/assembly allows for penetrating zone(s) within the borehole) and comprises a vertical portion (vertical portion of the well as shown in at least figures 33 and 35);  
	terminating the spooling out when a select length of the tube liner has been deployed in the tubular structure (at least paragraphs [0116-0134] introduces “…When the plug has reached a predetermined location in the wellbore, for instance the downhole end 260 of the tubing 70, the liner 220 is fixed at surface and the folding assembly 246 is removed”; “Referring to FIG. 35, the liner 220 is then cut at surface, creating a free uphole end 262”); 
	securing the select length of the tube liner deployed into the tubular structure at a surface above the well (at least paragraphs [0116-0134] introduces “The uphole end 262 of the liner is opened. The open end 262 is fixated using suitable connecting means 264”); 
	injecting fluid into the tube liner to radially expand the tube liner to conform to a tubular wall surface of the tubular structure (at least paragraphs [0116-0134] introduces “The expander tool 270 may be pumped into the liner 220 to unfold the liner and press the unfolded liner in engagement with the inner surface of the wellbore tubing 70 (FIG. 37). In an embodiment (FIG. 34), the expander tool may have a front section 272 providing a nose or tip to guide the expander through the liner. A middle section may be provided with a ridge 274 having a diameter close to the inner diameter of the wellbore tubing 70”; the conforming as shown in the transitioning with figures 8-11 and 40) and thereby provide a protected portion of the conduit within the tubular structure (at least paragraph [0001] introduces “The invention relates to method and system for internally lining a tubing string to protect the tubing string against corrosion and/or leakage”); and 
	conveying fluid into the injection zone by pumping fluid through the tubular structure conduit (at least paragraphs [0076, 0116-0134] introduces the use of drilling fluid within the tubular structure which creates an “injection zone” as the drilling fluid/assembly allows for penetrating zone(s) within the borehole).
	However, Kriesels appears to be silent in regards to: coupling a tractor to an end of the tube liner;
	the well penetrates an injection zone and comprises a vertical portion and a deviated portion;
	operating the tractor to move along the deviated portion of the tubular structure.
	Nonetheless, the teachings of Lane introduces a conveyance of an expandable tube liner within a deviated wellbore. Lane discloses: coupling a tractor (104) to an end of the tube liner (100; as introduced in at least paragraphs [0046-0047] and figure 3C); 
	the well penetrates an injection zone (at least paragraphs [0046-0047] introduces the use of pumping fluid within the tubular structure which creates an “injection zone” within the borehole) and comprises a vertical portion and a deviated portion (as introduced in at least paragraph [0038] and figure 2);
	operating the tractor to move along the deviated portion of the tubular structure (at least paragraph [0024] introduces “FIGS. 3A-3C show techniques for deploying the disclosed velocity string in a horizontal section of production tubing using chemical lubricants, an agitator, and a tractor”; at least paragraphs [0046-0047] introduces “…in FIG. 3C, a tractor 104 can be used to pull the velocity string 100 through the production tubing 50”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Kriesels to include the teachings of Lane, by modifying the expandable downhole tube liner within the tubular structure taught by Kriesels to include for a tractor coupled of the end of the downhole expandable tube liner where the tractor can move along the deviated portion of the tubular structure taught by Lane to allow for deploying and facilitating the tubing liner within a horizontal well (at least paragraph [0013]).

	In regards to claim 2, Kriesels further discloses: wherein the tube liner the lay-flat state comprises selecting the tube liner having an unstretched full diameter in a round state that is larger than an inner diameter of the tubular structure (paragraph [0073] introduces “…the collapsed tube 34 is expanded to its expanded state. Herein, the expanded tube 30 preferably has an outer diameter corresponding to or slightly larger than the inner diameter of the tubing 70, so that the outer surface of the expanded tube engages the inner surface of the tubing 70”).

	In regards to claim 3, Kriesels further discloses: wherein injecting fluid into the tube liner to radially expand the tube liner to conform to a tubular wall surface of the tubular structure comprises transforming the tube liner from the lay-flat state to a round state (at least paragraphs [0116-0134] introduces “The expander tool 270 may be pumped into the liner 220 to unfold the liner and press the unfolded liner in engagement with the inner surface of the wellbore tubing 70 (FIG. 37). In an embodiment (FIG. 34), the expander tool may have a front section 272 providing a nose or tip to guide the expander through the liner. A middle section may be provided with a ridge 274 having a diameter close to the inner diameter of the wellbore tubing 70”; the conforming as shown in the transitioning with figures 8-11 and 40).

	In regards to claim 7, Kriesels further discloses: wherein the tube liner comprises a lay-flat tubing made of a film material (paragraphs [0085-0088 & 0112] introduces “…The liner may be fabricated as a composite strip, which can be made by the following processes…”; “…a) A thin metal strip laminated with a polymer film or a reinforced polymer film, either on one side or on opposite sides”).

	In regards to claim 8, Kriesels further discloses: wherein the film of material comprises a thermoplastic polymer (paragraphs [0085-0088 & 0112] introduces “…the first and second polymer layers have a thickness in the range of about 50 µm to 500 µm. The polymer layers may comprise a base polymer selected from the group of thermoplastics such as PEEK (Polyetheretherketone)…”).

	In regards to claim 9, Kriesels further discloses: wherein the film of material has a thickness in a range from 0.25 mil to 10 mil (paragraphs [0132] introduces “…The liner is relatively thin, for instance 1 mm or less”).

	In regards to claim 10, Kriesels further discloses: wherein the film of material has a thickness in a range from 0.25 mil to 5 mil (paragraphs [0132] introduces “…The liner is relatively thin, for instance 1 mm or less”).

	In regards to claim 11, Kriesels further discloses: wherein the tube liner comprises a lay-flat tubing made of a flexible fiber-reinforced thermoplastic material (paragraphs [0085-0088 & 0112] introduces “…The liner may be fabricated as a composite strip, which can be made by the following processes…”; “…c) Polymer coating followed by winding of reinforcement fiber or reinforcement fiber fabric”; “…the first and second polymer layers have a thickness in the range of about 50 µm to 500 µm. The polymer layers may comprise a base polymer selected from the group of thermoplastics such as PEEK (Polyetheretherketone)…”; Examiner notes that the flexible nature of the tube liner is shown in the transitioning within figures 8-11 & 40).

	In regards to claim 13, Kriesels discloses: A system (as shown in at least figures 33, 35, and 40) for performing an operation (as disclosed in abstract and at least paragraphs [0001 and 0031]) in a well (surrounding at least 69), the system comprising: 
	a tubular structure (at least 69, 70) disposed in the well to provide at least a portion of a conduit (bore of at least 69, 70) in the well (as shown in at least figure 35 in light of the fluid flow arrows), wherein the well penetrates an injection zone (at least paragraphs [0076, 0116-0134] introduces the use of drilling fluid within the tubular structure which creates an “injection zone” as the drilling fluid/assembly allows for penetrating zone(s) within the borehole) and comprises a vertical portion (vertical portion of the well as shown in at least figures 33 and 35) and the tubular structure has a tubular wall surface (of at least 69, 70); 
	a spool (130; at least paragraphs [0116-0134] and figure 33 introduces “The liner 220 as shown in FIG. 32 can be reeled”) carrying a continuous lay-flat tubing (220; at least paragraphs [0116-0134] introduces “The resulting liner, shown in FIG. 32, may be flat”) disposed at a surface above the well (as shown in at least figure 33), the spool operable to deploy at least a portion of the continuous lay-flat tubing into the tubular structure in the well (as shown in at least figures 33 and 35; at least paragraphs [0116-0134] introduces “FIG. 40 shows a drilling site 300. A truck 302 carrying a reel 130 and corresponding reeling mechanism 304 is arranged at the site 300. The liner 220 is unreeled in a flat form 306 and guided along a guiding structure 308 into the wellbore 310”); and41436513Application No. 16/822,659Docket No.: 18733-025001Amendment dated February 22, 2022 
	After Final Office Action of December 21, 2021a pump positioned to inject fluid into the at least a portion of the continuous lay- flat tubing disposed inside the tubular structure (at least paragraphs [0116-0134] introduces “FIG. 40 shows a drilling site 300. A truck 302 carrying a reel 130 and corresponding reeling mechanism 304 is arranged at the site 300. The liner 220 is unreeled in a flat form 306 and guided along a guiding structure 308 into the wellbore 310”), wherein pressure of the fluid radially expands the continuous lay-flat tubing to conform to the tubular wall surface of the tubular structure (the conforming as shown in the transitioning with figures 8-11 and 40) and the fluid is configured to be conveyed into the injection zone using the tubular structure conduit and the pump (at least paragraphs [0116-0134] introduces “The expander tool 270 may be pumped into the liner 220 to unfold the liner and press the unfolded liner in engagement with the inner surface of the wellbore tubing 70 (FIG. 37). In an embodiment (FIG. 34), the expander tool may have a front section 272 providing a nose or tip to guide the expander through the liner. A middle section may be provided with a ridge 274 having a diameter close to the inner diameter of the wellbore tubing 70”).
	However, Kriesels appears to be silent in regards to: wherein the well penetrates an injection zone and comprises a vertical portion and a deviated portion;
	a tractor coupled to an end of the continuous tubing, wherein the tractor is configured to move the continuous tubing along the deviated portion of the well.
	Nonetheless, the teachings of Lane introduces a conveyance of an expandable tube liner within a deviated wellbore. Lane discloses: wherein the well penetrates an injection zone (at least paragraphs [0046-0047] introduces the use of pumping fluid within the tubular structure which creates an “injection zone” within the borehole) and comprises a vertical portion and a deviated portion (as introduced in at least paragraph [0038] and figure 2);
	a tractor (104) coupled to an end of the continuous tubing (100; as introduced in at least paragraphs [0046-0047] and figure 3C), wherein the tractor is configured to move the continuous tubing along the deviated portion of the well (at least paragraph [0024] introduces “FIGS. 3A-3C show techniques for deploying the disclosed velocity string in a horizontal section of production tubing using chemical lubricants, an agitator, and a tractor”; at least paragraphs [0046-0047] introduces “…in FIG. 3C, a tractor 104 can be used to pull the velocity string 100 through the production tubing 50”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Kriesels to include the teachings of Lane, by modifying the expandable downhole tube liner within the tubular structure taught by Kriesels to include for a tractor coupled of the end of the downhole expandable tube liner where the tractor can move along the deviated portion of the tubular structure taught by Lane to allow for deploying and facilitating the tubing liner within a horizontal well (at least paragraph [0013]).

	In regards to claim 14, Kriesels further discloses: wherein the continuous lay-flat tubing is made of a film material comprising a thermoplastic polymer (at least paragraphs [0085-0088 & 0112] introduces “…the first and second polymer layers have a thickness in the range of about 50 µm to 500 µm. The polymer layers may comprise a base polymer selected from the group of thermoplastics such as PEEK (Polyetheretherketone)…”), and wherein the film material has a thickness in a range from 0.25 mil to 10 mil (at least paragraph [0132] introduces “…The liner is relatively thin, for instance 1 mm or less”).

	In regards to claim 15, Kriesels further discloses: wherein the continuous lay-flat tubing is made of a flexible fiber- reinforced thermoplastic material (at least paragraphs [0085-0088 & 0112] introduces “…The liner may be fabricated as a composite strip, which can be made by the following processes…”; “…c) Polymer coating followed by winding of reinforcement fiber or reinforcement fiber fabric”; “…the first and second polymer layers have a thickness in the range of about 50 µm to 500 µm. The polymer layers may comprise a base polymer selected from the group of thermoplastics such as PEEK (Polyetheretherketone)…”; Examiner notes that the flexible nature of the tube liner is shown in figures 8-11 & 40).

	In regards to claim 16, Kriesels discloses: An injection well system (as shown in at least figures 33, 35, and 40) comprising: 
	a well (surrounding at least 69) penetrating one or more subsurface formations (at least paragraph [0070, 0116-0134] introduces “…a wellbore may be provided extending into a formation below ground level”), wherein the one or more subsurface formations comprises an injection zone (at least paragraphs [0076, 0116-0134] introduces the use of drilling fluid within the tubular structure which creates an “injection zone” as the drilling fluid/assembly allows for penetrating zone(s) within the borehole) and the well comprises a vertical portion (vertical portion of the well as shown in at least figures 33 and 35); 
	a tubular structure (at least 69, 70) disposed in the well to provide at least a portion of a conduit (bore of at least 69, 70, as shown in at least figure 35 in light of the fluid flow arrows) in the well, the tubular structure having a tubular wall surface (of at least 69, 70); 
	a tube liner (220) having a lay-flat state (at least paragraphs [0116-0134] introduces “The resulting liner, shown in FIG. 32, may be flat”) disposed inside the tubular structure (as shown in at least figures 33 and 35); and 
	a pump in fluid communication with the tube liner, the pump operable to inject fluid into the tube liner, wherein pressure of the fluid radially expands the tube liner to conform to the tubular wall surface (the conforming as shown in the transitioning with figures 8-11 and 40) and thereby provide a protected portion of the conduit within the tubular structure and the fluid is configured be conveyed into the injection zone using the tubular structure conduit and the pump (at least paragraphs [0116-0134] introduces “The expander tool 270 may be pumped into the liner 220 to unfold the liner and press the unfolded liner in engagement with the inner surface of the wellbore tubing 70 (FIG. 37). In an embodiment (FIG. 34), the expander tool may have a front section 272 providing a nose or tip to guide the expander through the liner. A middle section may be provided with a ridge 274 having a diameter close to the inner diameter of the wellbore tubing 70”; at least paragraph [0001] introduces “The invention relates to method and system for internally lining a tubing string to protect the tubing string against corrosion and/or leakage”).
	However, Kriesels appears to be silent in regards to: the well comprises a vertical portion and a deviated portion;
	a tractor coupled to an end of the tube liner, wherein the tractor is configured to move the tube liner along the deviated portion of the well.
	Nonetheless, the teachings of Lane introduces a conveyance of an expandable tube liner within a deviated wellbore. Lane discloses: the well comprises a vertical portion and a deviated portion (as introduced in at least paragraph [0038] and figure 2);
	a tractor (104) coupled to an end of the tube liner (100; as introduced in at least paragraphs [0046-0047] and figure 3C), wherein the tractor is configured to move the tube liner along the deviated portion of the well (at least paragraph [0024] introduces “FIGS. 3A-3C show techniques for deploying the disclosed velocity string in a horizontal section of production tubing using chemical lubricants, an agitator, and a tractor”; at least paragraphs [0046-0047] introduces “…in FIG. 3C, a tractor 104 can be used to pull the velocity string 100 through the production tubing 50”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Kriesels to include the teachings of Lane, by modifying the expandable downhole tube liner within the tubular structure taught by Kriesels to include for a tractor coupled of the end of the downhole expandable tube liner where the tractor can move along the deviated portion of the tubular structure taught by Lane to allow for deploying and facilitating the tubing liner within a horizontal well (at least paragraph [0013]).

	In regards to claim 17, Kriesels further discloses: wherein the tube liner has an unstretched full diameter in a round state that is larger than an inner diameter of the tubular structure (paragraph [0073] introduces “…the collapsed tube 34 is expanded to its expanded state. Herein, the expanded tube 30 preferably has an outer diameter corresponding to or slightly larger than the inner diameter of the tubing 70, so that the outer surface of the expanded tube engages the inner surface of the tubing 70”).

	In regards to claim 18, Kriesels further discloses: wherein the tube liner is a lay-flat tubing made of a film material comprising a thermoplastic polymer (at least paragraphs [0085-0088 & 0112] introduces “…the first and second polymer layers have a thickness in the range of about 50 µm to 500 µm. The polymer layers may comprise a base polymer selected from the group of thermoplastics such as PEEK (Polyetheretherketone)…”) and having a thickness in a range from 0.25 mil to 10 mil (at least paragraphs [0132] introduces “…The liner is relatively thin, for instance 1 mm or less”).

	In regards to claim 19, Kriesels further discloses: wherein the tube liner is a lay-flat tubing made of a flexible fiber-reinforced thermoplastic material (at least paragraphs [0085-0088 & 0112] introduces “…The liner may be fabricated as a composite strip, which can be made by the following processes…”; “…c) Polymer coating followed by winding of reinforcement fiber or reinforcement fiber fabric”; “…the first and second polymer layers have a thickness in the range of about 50 µm to 500 µm. The polymer layers may comprise a base polymer selected from the group of thermoplastics such as PEEK (Polyetheretherketone)…”; Examiner notes that the flexible nature of the tube liner is shown in figures 8-11 & 40).

	In regards to claim 20, Kriesels further discloses: wherein the tubular structure comprises a casing (at least paragraph [0122] introduces “…In the example as shown in FIG. 33, the liner will be arranged on the inner surface of the production tubing 70. The production tubing is arranged within a production casing 69”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676